Citation Nr: 0809251	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  07-27 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
education benefits under the Survivors' and Dependents' 
Educational Assistance Program (Chapter 35) in the amount of 
$1,606.13.  



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.  The appellant is the veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Committee on Waivers 
and Compromises (Committee) denied waiver of recovery of 
overpayment of Chapter 35 benefits in the calculated amount 
of $1,606.13.


FINDINGS OF FACT

1. The overpayment of additional VA education benefits under 
Chapter 35 in the amount of $1,606.13 was not due to the 
appellant's fraud, misrepresentation or bad faith.

2. The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

3. Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the appellant 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the appellant at the expense of the 
government.

4. The appellant did not change her position to her detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5. Recovery of the overpayment will not deprive the appellant 
or her family of the ability to provide for life's basic 
necessities.
CONCLUSION OF LAW

The recovery of the overpayment of education benefits under 
the Survivors' and Dependents' Educational Assistance Program 
in the amount of $1,606.13 is not against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002 & Supp. 2007); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, VCAA notice is not required because the issue 
presented involves a claim for waiver of recovery of 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (The notice and duty to assist 
provisions of the VCAA do not apply to chapter 53 waiver of 
recovery matters, as chapter 53 already contains its own 
notice provisions.  The VCAA provisions are relevant to a 
different chapter of title 38, i.e., Chapter 51, and do not 
apply to waiver matters.).  The Board has reviewed the claims 
file and concludes that all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

In 2006, an overpayment in the amount of $1,606.13 was made 
when VA discovered that the appellant had withdrawn from her 
summer school courses from May 5, 2006 through July 4, 2006.  
The appellant did not contest the amount of the overpayment.     

In a September 2006 letter, the appellant reported that she 
had to withdraw from summer courses because her scholarship 
benefits were not coordinated properly.  She states that that 
the school official responsible for certifying information to 
VA did not notify VA of her withdraw from classes in a timely 
manner due to illness.  She also reports that she enrolled 
for the second summer session at a different school, but 
could not afford the cost of room and board and subsequently 
used the benefits for the period she withdrew from courses to 
cover these later costs.  In a subsequent statement the 
appellant states that she knew that she was not entitled to 
payment for a class beyond her last date of enrollment.    

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with her receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a claimant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, 
the Committee did not determine that the appellant exhibited 
bad faith in the creation of the instant overpayment.  The 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of any intent to 
deceive or to seek unfair advantage by the appellant in the 
creation of the indebtedness, the Board concurs with the 
Committee and finds that a waiver is not legally precluded on 
this basis.

Thus, the next issue to be addressed is whether a collection 
of the debt from the appellant would be contrary to the 
principles of equity and good conscience.  The applicable 
regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  In such a determination, consideration 
will be given to six elements which include the degree of 
fault of the debtor; a balancing of fault between the debtor 
and VA; whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust 
enrichment; whether repayment of the debt would defeat the 
purpose for which it was intended; and whether reliance on VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.

The Board finds that the appellant is solely at fault in the 
creation of this debt.  She withdrew from courses for the 
time period in question and then knowing that she was not 
entitled to payment for a class beyond her last date of 
enrollment still used the payment.  She did not notify the 
VA.  Therefore, the appellant's actions are the sole factor 
in the creation of this debt, and VA bears no fault.  

With respect to possible financial hardship, the Board must 
consider whether collection would deprive debtor or family of 
basic necessities.  See 38 C.F.R. § 1.965(a)(3).  The Board 
has reviewed the financial status information submitted by 
the appellant and determined that collection of this debt 
would not deprive the appellant or her family of basic 
necessities.  There is no indication that the appellant's 
family is dependent on her in any way.  The appellant reports 
that her only source of income is VA benefits, and that her 
total monthly expenses exceed her total monthly income by 
almost $232.  While the appellant reports some debts to 
medical facilities totalling almost $918 and she also reports 
owning a vehicle worth $3,000.  The Board recognizes that the 
repayment of the debt to VA, indeed any debt, causes a 
decrease in income and that in this case the appellant will 
certainly have to make sacrifices.  However, the evidence of 
record does not establish that the sacrifices on the part of 
the appellant would deprive her or her family of the basic 
necessities.  

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended.  Chapter 35 
benefits are intended to provide opportunities for education 
to children whose education would otherwise be impeded or 
interrupted by reason of the disability or death of a parent 
from a disease or injury incurred in or aggravated in the 
Armed Forces, and for the purpose of aiding such children in 
attaining the educational status which they might normally 
have aspired to and obtained but for the disability or death 
of such parent.  See 38 U.S.C.A. § 3500 (West 2002).  In 
cases relating to educational benefits, decreasing the amount 
of benefits will always frustrate the purpose of the benefits 
to some degree.  The appellant reports relying on these 
benefits alone for her rent, food, transportation, and other 
expenses.  However, other forms of funding are available to 
the appellant and recovery of this overpayment will not 
nullify the objective for which the benefits were intended 
because the appellant will still be aided in attaining her 
education.  The Board notes that it appears that some costs 
of attaining an education have already been reduced as the 
appellant reports that the overpayment was used for room and 
board during the second session of summer courses - VA 
records show that she was given separate benefits for this 
session.  

The Board finds that failure to make restitution to the 
government would result in an unfair gain to the debtor of 
$1,606.13.  The evidence does not show that the debtor has 
changed position to her detriment due to her reliance upon 
the receipt of VA benefits.  

The Board has balanced these factors, and has specifically 
considered the appellant's fault in the creation of the 
overpayment in that she used funds for a period of study 
which she had withdrawn from when she readily admits that she 
knew she was not entitled to payment for a class beyond her 
last date of enrollment, and the appellant's financial 
situation, in finding that recovery would not be contrary to 
equity and good conscience.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the appellant repay the education 
benefit indebtedness in the amount of $1,606.13.  The end 
result is not unduly favorable or adverse to either the 
Government or the appellant, and the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to waiver of recovery of an overpayment of 
education benefits under the Survivors' and Dependents' 
Educational Assistance Program in the amount of $1,606.13 is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


